Citation Nr: 0930239	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  96-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for bronchial asthma. 

2.  Entitlement to an increased rating for allergic rhinitis, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an initial compensable rating for a 
deviated nasal septum.

4.  Entitlement to service connection for chronic headaches, 
including as due to an undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to an increased compensable rating for 
residuals of a right great toe injury.

7.  Entitlement to an initial compensable rating for a right 
foot bunion. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 
1986.  

These matters come from 1996, 2002, 2005, and 2006 rating 
decisions of the Waco, Texas, Department of Veterans' Affairs 
(VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing in September 
2007 before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing is of record and has been 
associated with the claims files.

In June 2008, the Board remanded the increased evaluation, 
service connection and new and material evidence claims on 
appeal for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate consideration.  

After the June 2008 remand, the Veteran submitted to the 
Board duplicate copies of VA treatment records (February 2009 
pulmonary function tests) that are relevant to the issue of 
entitlement to an increased rating in excess of 30 percent 
for bronchial asthma.  As these records are duplicates of 
evidence already of record, a waiver of RO initial 
consideration is not necessary.  See 38 C.F.R. § 20.1304 
(2008).  Hence, the Board can proceed with appellate review 
of this issue in the decision below. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Given the Board's partial grant of the appeal, the Veteran is 
now in receipt of a combined rating which renders him 
eligible for a total rating due to individual unemployability 
(TDIU), and evidence of record suggests that he may be so 
unemployable, although it is presently unclear if so, whether 
it is due to service-connected disabilities only.  The Board 
therefore REFERS a claim of TDIU for appropriate action. See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual 
unemployability).  

The issues of entitlement to an increased compensable rating 
for residuals of a right great toe injury and an initial 
compensable rating for a right foot bunion are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Beginning October 20, 2007, the Veteran's bronchial 
asthma required the use of intermittent systemic 
corticosteroids, and pulmonary function tests show that the 
Veteran had an FEV-1 of 75 percent predicted and an FEV-1/FVC 
of 66 percent.  

2.  The Veteran's allergic rhinitis has been assigned the 
maximum schedular disability rating available under the 
relevant diagnostic code; there is no evidence of 
glaucomatous or bacterial rhinitis or evidence of exceptional 
factors, such as frequent hospitalizations or marked 
interference with employment such as to warrant referral for 
consideration of an extra-schedular evaluation.  

3.  The Veteran's deviated septum has not been shown to 
manifest 50 percent obstruction of his nasal passages on both 
sides or complete obstruction on one side.

4.  The preponderance of the competent and probative evidence 
is against a finding that the Veteran's chronic headaches, 
currently diagnosed as migraine headaches, were incurred or 
aggravated during the sole period of active military service 
from August 1982 to August 1986.

5.  The September 2000 rating decision, wherein the RO denied 
service connection for PTSD, is final.  

6.  The evidence added to the claims files subsequent to the 
September 2000 rating decision, when presumed credible, 
relates to an unestablished fact (a current diagnosis of 
PTSD) necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the underlying claim 
for service connection for PTSD. 

7.  The Veteran's diagnosis of PTSD is not based on any 
verified, credible stressor from his period of active service 
from August 1982 to August 1986, and was not caused or 
aggravated by any incident of active service. 

8.  The Veteran did not have active military, naval or air 
service in the Southwest theater of operations during the 
Persian Gulf War. 


CONCLUSIONS OF LAW

1.  From October 20, 2007, the criteria for an increased 
disability rating of 60 percent, but no higher, for bronchial 
asthma have been more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159,  
3.321, 4.97, Diagnostic Code 6602 (2008).

2.  The schedular criteria for an increased rating in excess 
of 30 percent for allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.97, Diagnostic Code 6522 (2008).

3.  The schedular criteria for an initial compensable 
evaluation for a deviated septum have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.97, Diagnostic Code 6502 (2008).

4.  The criteria for entitlement to service connection on 
either a direct basis for chronic headaches or as due to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 
1117, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.317 (2008).

5.  The September 2000 rating decision, wherein the RO denied 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002), 38 C.F.R. §20.1103 (2008).

6.  Evidence received since the final September 2000 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5013A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2008).  

7.  The criteria for a grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The claimant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  See, also, the United States Court of Appeals 
for Veterans Claims (Court) decision in Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).


In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

In October and November 2001, June 2002, November 2004, and 
June 2005 letters, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his increased and initial rating, as well as 
service connection claims decided in the decision below.  The 
RO also specified what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.

Regarding the Veteran's claims for increased ratings for 
bronchial asthma and allergic rhinitis, the Board is aware of 
the United States Court of Veterans Appeal's (Court) recent 
decision in Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
bronchial asthma and allergic rhinitis have on his daily 
life, this is not prejudicial because a reasonable person 
could be expected to understand from the notices that the 
impact of the disability on his daily life is relevant to 
substantiating these claims.  Id. 

In addition, as this case, in part, concerns the propriety of 
an initial evaluation for a deviated septum, as opposed to a 
claimed increase in an existing evaluation (e.g. claims for 
increased ratings for bronchial asthma and allergic 
rhinitis), it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, and is not 
applicable to this claim. 

With regard to a petition to reopen a finally decided claim 
for service connection for PTSD, the VCAA requires VA to 
provide the Veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Here, in a November 2001 letter, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate service connection claims and what evidence 
would substantiate his petition to reopen a previously denied 
claim for service connection for PTSD.  The letter also 
specified what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and of the need for him to advise VA of or submit any further 
evidence that pertains to his claim.  

Although the November 2001 letter did not specifically inform 
the Veteran of the element or elements required that were 
found insufficient in the RO's previous denial of his claim 
for service connection for PTSD in September 2000, as the 
petition to reopen this claim is being granted in the 
decision below, any error in the content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Indeed, prior to 
the last issuance of a Supplemental Statement of the Case in 
April 2009, the Veteran has repeatedly been requested to 
provide clarifying information as to claimed stressors, 
including but not limited to letters dated in July 1998, 
November 1999, June 2002, and February 2008.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include: 
Veteran status, existence of a disability, connection between 
the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, via a March 2006 letter, VA informed the 
Veteran of the Dingess elements.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims.  
The record includes service records, VA and private treatment 
records, and, in February 2009, an appropriate VA respiratory 
examination, which included pulmonary function tests (PFTs).  
Copies of the February 2009 VA examination report and PFTs 
have been associated with the claims files.  


In addition, the Board has carefully considered the Veteran's 
repeated assertions that he had active service during the 
Persian Gulf War.  In December 2008, and in response to the 
Board's June 2008 remand directives, the National Personnel 
Records Center (NPRC), made a formal determination that after 
an extensive and thorough search of its records, that it was 
unable to locate any records of the Veteran, to include those 
during his alleged period of active duty in the Persian Gulf 
from June to September 1991.  NPRC concluded that the records 
did not exist, could not be located at their facility and any 
additional search to do so would be futile.  (See, December 
2008 NPRC response).  

The Board has considered whether further research into this 
question is appropriate, but finds that it is not, and the 
Veteran's assertions as to Persian Gulf War service are 
wholly incredible.  The record indicates that while the 
Veteran may have been in the Persian Gulf, his status was 
that of civilian at the time, and he was not on active 
military duty.  

Notwithstanding many requests by the RO to the Veteran to 
provide clarifying information as to his military stressors, 
the only competent and credible evidence of his status during 
the Persian Gulf War is a July 21, 1991 letter generated by 
the "Naval Aviation Engineering Unit" and titled "Navy 
Technician Designation." 

The letter, which was provided by the Veteran, authorizes the 
Veteran to "take passage in naval ships and military 
aircraft.  Most critically, the letter addresses the Veteran 
not in terms of a military rank, but of "Mr.," followed by 
his first and last name, and indicates that he is "a 
[Government Service Grade] 11 equivalent," a designation 
that would not have been necessary had the Veteran then been 
on active service, and specified by a rate (rank) and pay 
grade.

Examination of the letter and its references for authority 
indicate that the Veteran was clearly not in an active 
military status during the period of the Persian Gulf War, 
but was instead a civilian employed by the U.S. Navy.  See 
OPNAVINST 5720.3D, dated June 16, 1980, subject: U.S. Navy 
Technicians, designation of/military air transportation of 
Contractor Engineering and Technical Services Personnel; 
policy and procedures for providing in part:

3. Background. In acknowledgement of the 
necessity to embark certain civilian 
employees of U.S. Navy contractors in 
U.S. Navy ships/aircraft or visit certain
facilities; maintain control over their 
activities when so embarked; assure their 
status as noncombatants, and provide a 
method for identification, the Chief of
Naval Operations (CNO) has authorized 
certain commands and offices of the Navy 
Department to issue letters of 
authorization (hereafter referred to as 
letters of designation) designating 
certain individuals  as U.S. Navy 
Technicians.

.    .     .     .

5. Definitions:

a. Contractor Engineering and Technical 
Services Personnel are employees of 
commercial or industrial companies who 
provide advice, instruction, and
training to Department of Defense (DOD) 
personnel in the installation, operation, 
and maintenance of DOD weapons, 
equipment, and systems. Contractor 
Engineering and Technical Services 
Personnel are defined, and subdivided as 
follows (in accordance with reference 
(b)):

(1)Contract Plant Services (CPS). 
Those engineering and technical 
services provided to DOD  personnel 
by a manufacturer of military 
equipment or components. These 
services are provided in the plants 
and facilities of the manufacturer 
by trained and qualified engineers 
and technicians employed by the 
manufacturer.

(2] Contract Field Services (CFS). 
Those engineering and technical 
services provided to DOD personnel 
by commercial or industrial 
companies on site at defense 
locations by trained and qualified 
engineers and technicians.

(3) Field Services Representative 
(FSR). An employee of a manufacturer 
of military equipment or components 
who provides a liaison or advisory 
service between the company and the 
military users of the company's 
equipment or components.

b. U.S. Navy Technicians. U.S. Citizen 
Contractor Engineering and Technical 
Service Personnel ((2) or (3) above) who 
also hold the additional designation
of U.S. Navy Technicians in accordance 
with the guidelines of this instruction. 
Female U.S. Navy Technicians as 
delineated by this instruction are 
normally precluded from serving aboard 
certain ships where appropriate 
accommodations are impractical.

OPNAVINST 5720.3D, dated June 16, 1980 (Italics added).  

Relevant to certain photographs submitted by the Veteran, 
which purport to show him in Naval uniform while in the 
Persian Gulf, the cited reference provides in paragraph 9a 
that such uniforms may be used by civilian personnel normally 
limited to combat areas, and "shall be worn by U.S. Navy 
Technicians."  Id. at paragraph 9.  In short, that the 
Veteran is seen wearing a Naval uniform in the Persian Gulf 
does not equate to his being on military status, and is 
indeed consistent with his duties as a civilian contractor.

In a March 1998 RO memorandum, personnel recorded that 
although the Veteran had reported service in the Persian 
Gulf, there was no substantiation of record to show such 
service.  It was also noted that the Veteran had been 
requested to provide information as to his current or last 
reserve unit of assignment to enable the RO to conduct 
research, and a copy of his report of separation from the 
Armed Forces (DD form 214) showing service in Southwest Asia, 
as well as any additional service medical records.  A "post-
it" note indicates that the Veteran had not complied with 
such requests, but had instead submitted numerous treaties 
and medical articles dealing with the medical effects of 
exposure to toxic substances, and he had not provided any 
other information. 

In a Statement in Support of Claim received by the RO in 
April 1998, the Veteran reported that he was in the Persian 
Gulf War from June through September 1991in a "sensitive 
position," and that his reserve unit in Fort Worth, Texas 
"disbanded" in 1997.  He stated that he did not have a DD 
Form 214 showing such service "or other documentation" to 
show such service. 

In a May 1998 letter, the Veteran was again requested to 
provide any service medical records in his possession.  He 
was also requested to provide the unit name and mailing 
address of the reserve unit to which he had been assigned, 
following his discharge from his period of active service 
ending in August 1986.  In a July 1998 letter, the RO again 
requested that the Veteran provide the unit name and mailing 
address of the reserve unit to which he had been assigned, 
following his discharge from his period of active service 
ending in August 1986.  

In the September 2000 letter informing him of the original 
denial of service connection for PTSD, the Veteran was 
specifically advised that the claim had in part been denied 
on the basis that he had not provided information, nor was 
any available, to confirm that he had Persian Gulf War 
military service.  

In the current attempt to reopen his claim of service 
connection for PTSD, the Veteran was again apprised in June 
2002 that in order for service connection to be granted, it 
was necessary that he in part provide the unit to which he 
was assigned at the time of occurrence of the alleged 
predicate stressors underlying the diagnosis of PTSD.  He was 
provided a form for his use to provide this information. 

In February 2003, the Veteran submitted a NAESU (Naval 
Aviation Engineering Service Unit) form 5430, "Certificate 
of Service."  It reflects that the Veteran, then identified 
as a "representative," had a period of "services 
performed" from July 18 through 31, 1991 in Saudi 
Arabia/Kuwait. It also indicates that the Veteran was "on 
contract" to Kuwait for weekend services, and that the 
Veteran was "authorized overtime."

This form indicates that at the time reported, the Veteran 
was not serving on active military duty.  He is listed as a 
"representative," and the form is devoid of any mention of 
a military rate (rank) or pay grade, and no military unit is 
identified. That the Veteran then as a civilian contractor 
apparently performed "authorized overtime" is further 
indicative of his civilian status, as it is axiomatic that 
active duty service members never need be authorized to 
perform overtime work, as they are on duty status 24 hours 
daily.

An October 2002 VA mental care provider noted that the 
Veteran "still not returned any of the requested paperwork 
(i.e, trauma letter, autobiographical assessment form 214.  
On one of the testing instruments, he described his trauma as 
'wife trying to stab him and run over him in a car.'" 

Given all of these factors, the Board finds that the record 
as it stands includes sufficient competent evidence to decide 
the increased and initial claims for bronchial asthma, 
allergic rhinitis and deviated septum, as well as the claims 
for service connection for chronic headaches and PTSD decided 
herein.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with these claims.

Although the Veteran has not been afforded a VA examination 
in conjunction with the underlying claim for service 
connection for PTSD addressed in the decision below, as there 
the state of the evidence of record reflects that the Veteran 
has failed to provide specific information surrounding his 
claimed in-service stressors, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Accordingly, the Board finds that 
an etiology opinion on the issue of PTSD is not currently 
"necessary."  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.


II.  The Merits of the Claims

A.  Increased and Initial Evaluation Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999); but see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (regarding staged ratings in cases where 
service connection had previously been established).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2008).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2008).

The Board has reviewed all of the evidence in the Veteran's 
claims files. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

(i) Bronchial Asthma

The Veteran contends that he is entitled to an initial 
disability rating in excess of 30 percent for his bronchial 
asthma.  This disability has currently been assigned a 30 
percent rating under Diagnostic Code 6602.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2008). 

Under Diagnostic Code 6602, a 30 percent rating is warranted 
when FEV-1 is 56 to 70 percent predicted; when FEV- 1/FVC is 
56 to 70 percent; when daily inhalational or oral 
bronchodilator therapy is required; or, when inhalational 
anti-inflammatory medication is required.  Id.  

A 60 percent rating is warranted when FEV-1 is 40 to 55 
percent predicted; when FEV-1/FVC is 40 to 55 percent; when 
at least monthly visits to a physician for required care of 
exacerbations are required; or, when intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids are required.  Id. 


A 100 percent rating is warranted when FEV-1 is less than 40 
percent predicted; when FEV-1/FVC is less than 40 percent; 
when more than one attack per week with episodes of 
respiratory failure occurs; or, when daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno- 
suppressive medications is required.  A note to Diagnostic 
Code 6602 provides that, in the absence of clinical findings 
of asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2008).

The post-bronchodilator findings from the pulmonary function 
tests are the standard in pulmonary assessment.  See 61 Fed. 
Reg. 46,720, 46,723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilation as these results reflect the 
best possible functioning of an individual).

After having carefully the evidence of record and the 
applicable law, the Board finds, for reasons discussed below, 
that the Veteran's bronchial asthma more nearly approximates 
the criteria for a 60 percent rating, but no more, for the 
period from October 20, 2007 to the present.  

Records prepared and submitted by the Allergy and Asthma 
Clinic of Central Texas reflect that the Veteran was seen at 
that facility for an asthma flare-up on October 20, 2007.  At 
that time, it was reported that the Veteran had been 
hospitalized for his asthma on several occasions, most 
recently in July 2007.  The examiner noted that for the 
previous ten years, the Veteran's took Albuterol and used a 
nebulizer to control his asthma.  The Veteran's medications 
at that time did not include any systemic corticosteroids.  
However, after a physical evaluation of the Veteran, he was 
placed on a Prednisone taper.  A report dated November 26, 
2007 lists Prednisone as one of the Veteran's asthma 
medications.  (See, treatment reports, dated October 20, 
2007, October 30, 2007 and November 26, 2007, prepared and 
submitted by the Allergy and Asthma Clinic of Central Texas).  

In February 2009, VA examined the Veteran to determine the 
current severity of his service-connected bronchial asthma.  
At this examination, it was noted that the Veteran had 
visited the emergency room twice during the previous year due 
to his asthma attacks.  The examining physician reported that 
the Veteran's asthma condition required inhalation of anti-
inflammatory medication, home nebulizer, and the use of oral 
Prednisone (or sometimes a long acting steroid injection) 
three to four times over the previous twelve months.  
Pulmonary function testing at this examination showed that 
the Veteran had an FEV-1 of 75 percent predicted and an FEV-
1/FVC of 66 percent.

After resolving all doubt in the Veteran's favor, and having 
carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the Veteran's disability picture more nearly 
approximates the criteria for a 60 percent rating, but no 
more, from October 20, 2007 to the present.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  For this period, while 
there is no evidence of pulmonary function studies reflecting 
FEV-1 40 to 55 percent predicted and an FEV-1/FVC is 40 to 55 
percent, there is competent medical evidence of record 
demonstrates that the Veteran's bronchial asthma had required 
corticosteroids or immuno-suppressive medications (e.g., 
Prednisone) beginning October 20, 2007.  

As there is no evidence of pulmonary function testing of FEV-
1 is less than 40 percent predicted and an FEV-1/FVC is less 
than 40 percent with more than one attack per week with 
episodes of respiratory failure occurs; or that the Veteran's 
bronchial asthma has required the daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno- 
suppressive medications, an increased evaluation of 100 
percent is not warranted. 

From October 20, 2007, the Board finds that the competent 
medical evidence of record demonstrates that the Veteran's 
bronchial asthma has required the use of any systemic 
corticosteroids or immuno-suppressive medications.  Thus, an 
increased valuation of 60 percent, but not higher is 
warranted for the Veteran's bronchial asthma for the period 
beginning October 20, 2007.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2008).




(ii)  Allergic Rhinitis

The Veteran's allergic rhinitis has been assigned a maximum 
30 percent disability rating under Diagnostic Code 6522 
(allergic or vasomotor rhinitis).  38 C.F.R. § 4.97, 
Diagnostic Code 6522.  A maximum 30 percent rating is 
warranted where the evidence demonstrates polyps. 38 C.F.R. § 
4.97, Diagnostic Code 6522.  

As the Veteran's service-connected rhinitis has received the 
maximum evaluation allowable under Diagnostic Code 6522, 
there is no possibility of a rating in excess of 30 percent 
disabling under this diagnostic code.  Moreover, as the 
Veteran does not contend, nor does the medical evidence 
contain diagnoses of bacterial or glaucomatous rhinitis, 
higher evaluations are not warranted under Diagnostic Codes 
6523 or 6524, respectively.  See,  38 C.F.R. § 4.97, 
Diagnostic Codes 6523, 6524 (2008).  

A February 2009 VA examination report contains the VA 
examiner's findings that there was no evidence of any 
bacterial rhinitis or glaucomatous disease.  These findings 
are supported by a July 2008 VA ear, nose and throat 
consultation report, along with private medical evidence, 
dated in April and July 2004 and November 2007, prepared and 
submitted by Scott and White and Allergy and Asthma Clinics 
of Central Texas, respectively, which are entirely negative 
for a diagnosis of bacterial or glaucomatous rhinitis.  Id. 

The Board finds no other provision upon which to assign a 
higher rating.  While a November 2007 medical report, 
prepared and submitted by Allergy and Asthma Clinics of 
Central Texas, contains a diagnosis of chronic sinusitis, 
this diagnosis was not confirmed during a July 2008 VA ear, 
nose and throat consult, on x-rays of the sinuses, performed 
by VA in December 2008, or on VA examination in February 
2009.  Thus, as the medical evidence is devoid of any 
evidence of sinusitis following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries, a 50 
percent evaluation under Diagnostic Codes 6510-6514 is not 
warranted.  See, 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 
(2008).  

Furthermore, the evidence does not demonstrate marked 
interference with employment or frequent hospitalization for 
the service-connected allergic rhinitis.  Therefore, the 
Board finds that referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321(b) 
(2008).

In sum, the preponderance of the evidence is against a 
finding that Veteran's allergic rhinitis disability warrants 
an increased rating higher than 30 percent.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


(iii) Deviated Septum

By a July 2005 rating decision, the RO granted service 
connection for a deviated septum; an initial noncompensable 
evaluation was assigned under Diagnostic Code 6502.  38 
C.F.R. § 4.97, Diagnostic Code 6502 (2008).  To qualify for a 
compensable rating for a deviated septum under Diagnostic 
Code 6502, both sides of the nasal passages must be 50 
percent obstructed or one side must be completely obstructed.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (2008).  During a 
February 2009 VA examination, the examiner reported that 
while there was evidence of septal deviation to the right, 
there was less than 50 percent decrease over the left and 
right nostrils.  Thus, the February 2009 VA examiner's report 
shows that the obstruction of the Veteran's nasal passages 
does not amount to 50 percent on both sides or complete 
obstruction on one side.

Accordingly, an initial compensable evaluation for septal 
deviation is denied. The medical evidence of record shows 
that the Veteran's nasal passages are not obstructed to the 
degree required by the rating schedule for an initial 
compensable evaluation.  Id. 



(iv) Conclusion

With regard to each of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Fenderson or Hart. Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

The Board has considered whether the Veteran's bronchial 
asthma, allergic rhinitis and deviated septum present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted. See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  

Here, the rating criteria describe the Veteran's disability 
level and symptomatology with respect to his bronchial 
asthma, allergic rhinitis and deviated septum, and provide 
for consideration of separate ratings for additional 
symptomatology that are not currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


B.  Service Connection-Chronic Headaches 

By a March 1996 rating action, the RO denied service 
connection for a neurological disorder with headaches as 
being not well grounded.  As the Veteran did not timely 
appeal the March 1996 rating action, it became final.  By a 
February 2006 supplement statement of the case, the RO, 
denied service connection for headaches on the merits.  It 
appears that the RO on its own initiative readjudicated the 
claim under section 7(b) of the VCAA, which requires that a 
claim be readjudicated as if the denial, based on a claim 
being not well grounded, had not been made.  Thus, in the 
analysis below and as in the June 2008 remand, the Board will 
address the claim for service connection for headaches on a 
de novo basis, as opposed to a petition to reopen a 
previously denied claim.  

The Veteran has argued for service connection for headaches, 
in part, based on a theory that they are caused by an 
undiagnosed illness due to Persian Gulf service.  See, 
38 C.F.R. § 3.317 (2008).  

However, as the Veteran did not serve on active military duty 
(and as noted above, was instead a civilian contractor 
employed by the U.S. Navy) in Southwest Asia during the 
Persian Gulf era.  Because of his lack of service in this 
regard, the provisions of 38 C.F.R. § 3.317 (2008) are not 
for application.  (See, May 1998 VA outpatient report, 
reflecting that the Veteran had been prescribed the 
medication, Elavil, for his migraine headaches; migraine 
headaches was diagnosed). 

The Board finds that the preponderance of the evidence is 
against claim for service connection for chronic headaches on 
a direct incurrence basis.  Service medical records, to 
include those from the Veteran's period of military service 
in the United States Navy Reserves, are entirely devoid of 
any subjective complaints of headaches.  

The Veteran underwent a comprehensive VA examination in 
December 1986, shortly after his discharge from active 
service in August 1986. His neurological system was evaluated 
as normal. On Reports of Medical History, dated in September 
1992, October 1993, August 1995, and October 1996, the 
Veteran checked "no" when asked about "frequent or severe 
headaches."  

As noted above, in May 1988 VA diagnosed the Veteran with 
migraine headaches for which he was prescribed the 
medication, Elavil.  However, none of the voluminous medical 
evidence of record contains any competent medical opinion 
attributing the migraine headaches to the Veteran's period of 
military service.
Without sufficient evidence showing that the Veteran has 
migraine headaches that are related to his active military 
service, service connection is not warranted on a direct 
basis and the claim is denied. 

C.  New and Material Evidence-PTSD

The Veteran seeks to reopen a previously denied claim for 
service connection for PTSD.  A claim for service connection 
for PTSD was previously considered and denied by the RO in a 
September 2000 rating decision.  The Veteran failed to file a 
notice of disagreement to the September 2000 rating decision.  
Thus, the September 2000 rating decision became final and its 
merits may only be examined if new and material evidence has 
been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

In October 2001, the Veteran sought to reopen a previously 
denied claim for service connection for PTSD.  In the 
appealed May 2002 rating decision, the RO declined to reopen 
the claim.  The submission of "new and material" evidence is 
a jurisdictional prerequisite to the Board's review of such 
an attempt to reopen a claim.  Absent the submission of 
evidence that is sufficient to reopen the claim, the Board's 
analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996).  The Board may not then proceed to 
review the issue of whether the duty to assist has been 
fulfilled, or undertake an examination of the merits of the 
claim.  The Board will therefore undertake a de novo review 
of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999). Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The evidence submitted subsequent to the September 2000 
rating decision is new, in that it was not previously of 
record, and is also material.  In the final September 2000 
rating action, the RO denied service connection for PTSD 
because there was no evidence of a current diagnosis of PTSD 
based on a verified in-service stressor.  Since the September 
2000 rating action, the newly submitted evidence includes, 
but is not limited to, a February 2006 VA psychology 
assessment report, containing a diagnosis of PTSD.  Thus, 
because the newly submitted evidence relates to an 
unestablished fact necessary to substantive the claim, namely 
a diagnosis of PTSD, it raises a reasonable possibility of 
substantiating the claim.  As the February 2006 report is 
considered adequate to meet the requirements to be "new" and 
"material" as described in the laws and regulations above, 
the previously denied claim for service connection for PTSD 
is, therefore, reopened.



D.  The Merits of the Claim of Service Connection for PTSD

As part of the reopened claim, the Veteran argues that he has 
PTSD as a result of the following stressful events that 
occurred during his period of military service:  (1) Having 
witnessed a helicopter accident on a ship; (2) Having 
witnessed carnage on "Highway to Hell" at the Kuwait and 
Iraq border; and (3) Being threatened by a supervisor to 
"watch out for mines by your vehicle" and that he would be 
drowned.

The law provides that service connection will be granted if 
it is shown that a Veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury incurred in service alone is not enough.  There must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  


Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).

The Veteran has a current diagnosis of PTSD, the remaining 
question is whether there is an in-service stressor; if there 
is evidence of combat service or corroborating evidence that 
his claimed stressors occurred.  In rendering a medical 
opinion, the explicit or implicit opinion of the physician 
that the Veteran is truthful is not necessarily probative as 
to the facts of the account.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the Veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the Veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b) (2008); 38 C.F.R. § 3.304(f); Dizoglio 
v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the Veteran engaged in combat 
with the enemy, but the alleged stressor is not combat- 
related, the Veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the Veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).


The initial question is whether or not the Veteran engaged in 
combat with the enemy.  Although requested to do so, the 
Veteran has never provided any documentation of participating 
in combat service, and instead has been found above to have 
had only peacetime service.  Specifically, the Board has 
found above that the Veteran did not serve in the Persian 
Gulf War as a military member.  The Board further finds that 
as the Veteran did not serve in combat while in service, 
corroborative evidence of his claimed in- service stressors 
is, therefore, required.  See Cohen, 10 Vet. App. at 145-46 
(the Board is not required to accept the Veteran's 
uncorroborated statement of having served in combat).

Since the Board finds that the Veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection for PTSD.  

As noted previously herein, the Veteran has argued that he 
has PTSD that is the result of several stressors that 
occurred during military service.  Although the Veteran has 
verified active service with the United States Navy from 
August 1982 to August 1986.  Apart from his inherently 
incredible assertions of Persian Gulf  
War service, the Veteran has only asserted that during his 
sole period of active from August 1982 to August 1986, his 
ex-wife had an extramarital affair with another. Apart from 
that response and as noted above, the Veteran has wholly 
failed to cooperate with VA's effort to research his claimed 
stressors. 

The Veteran's responses are not satisfactory towards 
substantiation of the claimed stressor.  While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Under the law 
claimant for VA benefits has the responsibility to present 
and support the claim.  38 U.S.C. § 5107(a).  Information 
relative to confirmation of military service is part of this 
responsibility.


The law recognizes the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character).

Accordingly, the preponderance of the Veteran is against the 
Veteran's claim for service connection for PTSD.  As the 
evidence of record is against the claim, the benefit of the 
doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).


ORDER

From October 20, 2007, an increased disability rating of 60 
percent, but no higher, for bronchial asthma is granted for 
the period, subject to the applicable laws and regulations 
governing the payment of monetary benefits. 

An increased rating for allergic rhinitis in excess of 30 
percent is denied. 

An initial compensable rating for a deviated nasal septum is 
denied. 

Service connection for chronic headaches, including as due to 
an undiagnosed illness is denied. 

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; the 
appeal is granted to that extent only.

Service connection for PTSD is denied.




REMAND

The claims files reflect that additional substantive 
development of the claims of entitlement to an increased 
compensable rating for residuals of a right great toe injury 
and an initial compensable rating for a right foot bunion is 
warranted.

A February 2009 VA orthopedic examination report reflects 
that the Veteran had requested treatment for his feet from 
the San Antonio, Texas VA Medical Center (VAMC).  (See, 
February 2009 VA orthopedic examination report, page (pg.) 
4).  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Hence, the RO must obtain all outstanding pertinent medical 
records from the VAMC in San Antonio, Texas dated from 
February 2009 to the present, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2008) as it pertains to 
requesting records from Federal facilities.  Reasonable 
efforts to obtain them must be made.  Id.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should obtain from the 
San 
Antonio, Texas VAMC all pertinent 
records of evaluation or treatment of 
the Veteran's feet, dated from February 
2009 to the present.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All 
records or responses received should be 
associated with the claims files.


2.  The RO/AMC should take such 
additional development action as it 
deems proper with respect to the claims 
of entitlement to an increased 
compensable rating for residuals of a 
right great toe injury and an initial 
compensable rating for a right foot 
bunion, including the conduct of any 
other appropriate VA examinations, and 
follow any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development. 

Following such development, the RO/AMC 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (2008) (If 
the findings on an examination report 
do not contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO/AMC shall issue the appellant a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


